Citation Nr: 1729751	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, entitlement to a TDIU.

The issues of entitlement to increased disability ratings for erectile dysfunction, duodenal ulcer, depression, and cardiovascular disease, as well as entitlement to an earlier effective date for the increased 10-percent rating for duodenal ulcer, have been raised by the record and were referred by the Board for adjudication in the first instance in November 2015.  To date, however, these issues still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred once again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a); see Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) ("[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.").  When such unemployability is shown and the Veteran meets certain numeric evaluation requirements, the Board may award TDIU in the first instance.  38 C.F.R. § 4.16(a).  Otherwise, the Board may only refer the case to the Director of Compensation Service (Director) for consideration of an extraschedular TDIU.  38 C.F.R. § 4.16(b); see also Cantrell v. Shulkin, 28 Vet. App. 382, 387 (2017).

In this case, the Veteran is currently in receipt of service connection for cardiovascular disease (chest wall syndrome with angina), rated as 30-percent disabling; bilateral hearing loss, rated as 20-percent disabling; hypertension, rated as 10-percent disabling; duodenal ulcer, to include constipation, rated as 10-percent disabling; depression, rated as 10-percent disabling; and erectile dysfunction, rated as noncompensable.  His combined disability rating is 60 percent, which does not meet the schedular requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a).  Consequently, the Veteran's attorney has requested that the Veteran's case be referred to the Director for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).  See May 2017 Appellant's Memorandum to the Board.

The Board agrees that referral for consideration of an extraschedular TDIU is warranted.  In his application for TDIU, the Veteran noted that he became too disabled to work in January 2007 due to his service-connected disabilities.  See October 2010 VA Form 21-8940.  He stated that he had a high school education and performed mill work from 1986 to 2007.  Id.  August 2016 and September 2016 VA examination reports reflect that the Veteran's service-connected conditions continue to impact his employability.  For example, a VA nurse practitioner opined that the Veteran's heart condition would likely limit his ability to perform physical work, and an audiologist noted that the Veteran's hearing loss significantly limited his ability to communicate with others.  In addition, the Veteran has submitted recent records from Delta Heart and Vascular Center which may reflect more serious cardiovascular symptoms than were considered in the most recent Supplemental Statement of the Case, such as reduced blood flow and claudication.  See May 2017 Appellant's Memorandum to the Board.  In light of the above and considering the Veteran's education and employment history, the Board finds that there is sufficient evidence for referral under 38 C.F.R. § 4.16(b).

(The Board also notes that, as discussed in the Introduction, it is referring several claims for increased compensation to the AOJ for adjudication in the first instance.  Because full or partial grants of benefits based on one or all of these claims could result in the Veteran satisfying the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), final adjudication of entitlement to a TDIU at this stage would be premature.)

In sum, for the reasons discussed above, the Board finds that a referral for consideration of entitlement to a TDIU on an extraschedular basis is needed.  See 38 C.F.R. § 4.16(b).  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the claims referred in the Introduction for initial adjudication at the AOJ.

2.  After Directive (1) has been completed, and if a TDIU has still not been awarded, refer the application for a TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

3.  After completing all indicated development, readjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

